Title: To James Madison from Brockholst Livingston, 13 February 1815
From: Livingston, Brockholst
To: Madison, James


        
          Sir,
          Washington 13. Feby. 1815.
        
        I take the liberty of enclosing a letter from the chief Justice of our State, recommending Mr. Tillotson for the office of district Attorney in the place of Mr. Sanford who is appointed a Senator of the United States. The pretensions of this young gentleman have also, as I understand, the support of Governor Tompkins, who has had a very good opportunity of knowing & appreciating his talents. He is esteemed among us, as possessing very handsome abilities, & previous to the war was practising law with considerable reputation & success. Without intending any comparison between him & the other candidates who may have offered themselves, not knowing who they are, it will not be too much to say, that if Mr. Tillotson shall be the successful applicant, he will be found every way qualified, &

that government may confidently expect from him a faithful & able execution of all the duties of the office. I have the honor to be sir, with great respect your most obt sert
        
          B. Livingston
        
      